The Judge

charged the jury that to make the homicide justifiable the prisoner must have retreated as far as he could, must have taken all the precautions in his power to prevent fatal consequences, and must have been in no fault himself.
That his intoxication was no excuse to him, and never is regarded as an excuse for crime unless it has gone so far and continued so long as, by delirium tremens or otherwise, to overturn the reason and deprive the party of his will power; until, indeed, it produced insanity. Until then it was an aggravation of, rather than an excuse for, crime.
The main question, however, in the case — for there was no ground to believe there was an intention to kill—was whether the offense was manslaughter in the second or third degree.
It was undoubtedly manslaughter in the third degree, for the club that was used was a dangerous weapon, and was used in the heat of passion.
*78But there was more than that in the case. Was not the death effected in the heat of passion, in a cruel and unusual manner? For if it was it came within the second degree, though the dangerous weapon mentioned in the description of the third degree had been used.
Verdict, guilty of manslaughter in second degree.